DETAILED ACTION
Claims 3 and 15-16 are canceled. Claims 1-2, 4-14, and 17 are newly canceled.
Claims 18-30 are allowed, of which claim 30 is independent.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 18-30 are directed toward a system and have been reviewed.
Claims 18-30 appears to be statutory under 35 USC § 101 as the system of independent claim 30 contains hardware (a hardware processor). Claims 18-30 also appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Allowable Subject Matter
Claims 18-30 are allowed.
Regarding independent claim 30, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. Dependent claims 18-29 are allowed at least by virtue of their dependency on allowed base claims.


The cited references include Aitchison1, Glover2, Heath3, and Fenoglio4, references utilized in the most recent rejection of independent claim 30.
The cited references also include Kramer5 and Moudy6, references utilized in the rejections of the canceled independent claims, which differed from independent claim 30 but were similar in a number of aspects.

Aitchison teaches including position information with uploaded social media data (¶ 0017, 0027) and also correlating keywords from a post originating from a particular geographical region with that region. Aitchison also teaches (FIG. 5, ¶ 0053-0055) allowing a user to use sentiments to guide a search of social media data.
Aitchison teaches (FIG. 2, ¶ 0042-0043) correlating keywords/topic info and sentiment info with location info, storing them in a searchable database. A map can be output of a particular geographic region with graphically-associated indications of keywords and sentiment for the topics. 
Aitchison also teaches input devices such as microphones and cameras (¶ 0094).

Glover teaches (FIG. 2A, ¶ 0055, 0055) generating and transmitting geo-location data within a query wrapper, resulting in a refined query wrapper including device location data, possibly including latitude and longitude coordinates.
Glover also teaches clustering points of interest based on geolocation, category, and subcategory, scoring the clusters based on their geographic relevance (FIG. 8, ¶ 0052). This scoring is performed in conjunction with a machine-learned scoring model (¶ 0111).

Heath teaches re-rating keywords over time in a training or feedback loop, determining the relevance of a sentiment keyword for the term of interest (FIG. 12, ¶ 0326-0329).

Fenoglio teaches (¶ 0062-0065) Smart Cities, involving deploying sensors in cities of different varieties, including fixed location cameras, movable cameras, mobile cameras, smartphones, and the like. Fenoglio also teaches (¶ 0046) sensor data including temperature readings, location information, humidity readings, and the like.
Fenoglio also teaches (FIG. 4, ¶ 0059) obtaining sensor data from Internet-of-Things sensors, clustering the sensor data using machine learning-based clustering. Fenoglio also teaches performing opinion/intention mining on user messages and using it as semantic feedback, creating a closed loop mechanism that constantly improves domain-specific ontologies.

Kramer teaches (¶ 0527-0528) allowing a user to select a geographical region to narrow search space, including neighborhoods, cities, and other geographical identifiable regions. Kramer also teaches (¶ 0230) allowing a user to check-in at a club, associating the user with the club, the club corresponding to a searchable region.
 



Moudy teaches (col. 13, lines 14-38) determining emotional states of a user based on a previously-stored voice pattern and characteristic data for identified users. Moudy also teaches (col. 33, lines 7-21) calculating raw sentiment score(s) for content feedback data. This content feedback data is shown in Moudy (FIG. 8, col. 19, line 56-col. 20, line 63) to include multimodal data such as voice, image, and/or video user feedback data.
Moudy also teaches in its claim 1 that stored user records and associated sentiment scores are used to train a machine learning algorithm. Pattern recognition and adaptive machine learning is used to form correlations in order to predict user sentiment (FIG. 16, col. 40, lines 4-32).

The resulting claim limitations appear to be directed to people performing activities associated with a topic in a specific geographic location, sensors installed in a public place capturing this data, this data being extracted and then analyzed to identify a sentiment value, providing relevant data to a server and receiving, in return, a target sentiment value for the topic.
For each content item uploaded to a social network, a mapping dataset corresponding to the region identified by an analysis of the content item is selected and used to map a generic term to a specific location within the region. The content items are then clustered, one cluster of which is determined to match the provided relevant data to the server and is used in a machine learning model to obtain a target sentiment value, interpreted as being the target sentiment value received from the server.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection (primarily Aitchison) cannot be reasonably combined with other references (such as Fenoglio and Moudy) in order to render the claims obvious as currently amended. 

Fenoglio is relevant for its description of a variety of networked sensors used in an environment where sensor data is clustered and where user messages can be mined for intentions.
Moudy is relevant for its determination of user emotional states and its calculation of raw sentiment scores to associate with content items.
However, the prior art of record cannot be reasonably combined to fully address labeling captured sensor data with an estimated sentiment value and applying it against user-generated social network content items comprising geo-location tags of specific locations within identified regions and comprising machine-learning models in the manner described in the claims as currently structured.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al., U.S. Patent Application Publication No. 2018/0182381, “Geographical Mapping of Interpretations of Natural Language Expressions”
Singh refers to emotion analysis to determine sentiments for entities (Singh ¶ 0111). Sentiment analysis can be performed in conjunction with using crowdsourcing and machine learning to train the association of emotional charge with concepts (Singh ¶ 0105).
Singh also refers to (FIG. 8, ¶ 0146) displaying a geographical map, an emotional heat map, an overlay of concept words, and the like.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 3, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Aitchison, U.S. Patent Application Publication No. 2014/0214819
        2 Glover et al., U.S. Patent Application Publication No. 2017/0067748
        3 Heath, U.S. Patent Application Publication No. 2013/0073336
        4 Fenoglio et al., U.S. Patent Application Publication No. 2019/0325060
        5 Kramer et al., U.S. Patent Application Publication No. 2008/0306826
        6 Moudy et al., U.S. Patent No. 9,336,268